DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Hewlett-Packard Development Company, L. P. application filed with the Office on 26 May 2020.

Claims 1-15 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 26 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: method 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210, shown in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published International Patent Application to Mir, et al. (WO 2016/134342 A1; hereinafter, “Mir”).

Regarding claim 1, Mir discloses systems and methods for dispensing a dispense volume into a plurality of wells of a multi-well device (Abstract; which reads upon the instantly claimed, “[a] fluid ejection system”).  Mir teaches a fluid movement component (10) which contains a plurality of fluidic channels (40) (p. 13, lines 5-7; where the fluid movement component correlates to the claimed “at least one die” and the plurality of fluidic channels correlate to the claimed “at least one nozzle”).  Mir further teaches a multi-well testing device (30), which may be WAFERGEN' s 5184-nanowell chip (p. 13, lines 8-9; which reads upon “at least one nanowell formed on a nanowell plate at which the at least one nozzle ejects an amount of fluid”).

Regarding claim 2, Mir teaches a multi-well testing device (30), which may be WAFERGEN' s 5184-nanowell chip (p. 13, lines 8-9).

Regarding claim 3, Mir teaches a robotic movement component attached to the fluidic dispensing channels, wherein the robotic movement component is moveable between the source container and the multi-well device (p. 4, lines 21-23).

Regarding claim 4, Mir teaches a fluid movement component (10) which contains a plurality of fluidic channels (40) and a multi-well testing device (30) (p. 13, lines 5-9), wherein the disclosed liquid dispensing system is configured to dispense the dispense volume into each of the plurality of wells (p. 9, lines 6-7).

Regarding claim 5, Mir teaches the total number of wells (e.g., nanowells) on the multi-well device may vary depending on the particular application in which the subject chips are to be employed. The density of the wells on the chip surface may vary depending on the particular application. The density of wells, and the size and volume of wells, may vary depending on the desired application and such factors as, for example, the species of the organism for which the methods of this disclosure are to be employed (p. 22, lines 28-33).

Regarding claim 6, Mir teaches systems and methods for dispensing a dispense volume into a plurality of wells of a multi-well device, where, on average, a pre-determined number of cells (e.g., 1-20) are present in the dispense volume (p. 2, lines 3-6).

Regarding claim 7, Mir discloses systems and methods for dispensing a dispense volume into a plurality of wells of a multi-well device (Abstract; which reads upon the instantly claimed, “[a] method of dispensing a fluid”).  Mir teaches Mir teaches a robotic movement component attached to the fluidic dispensing channels, wherein the robotic movement component is moveable between the source container and the multi-well device (p. 4, lines 21-23; which reads upon “addressing at least one nanowell with at least one nozzle of at least one die; and dispensing the fluid within the nanowell with the at least one nozzle”).

Regarding claim 8, Mir teaches a fluid movement component (10) which contains a plurality of fluidic channels (40) and a multi-well testing device (30) (p. 13, lines 5-9), wherein the disclosed liquid dispensing system is configured to dispense the dispense volume into each of the plurality of wells (p. 9, lines 6-7).

Regarding claim 9, Mir teaches dispensing a dispense volume of a cell suspension into each of a plurality of wells in a multi-well device, wherein the cell suspension comprises cells present in the cell suspension at a concentration such that, on average, X cell(s) (e.g., 0.1 to 100 cells) is/are present in the dispense volume, and wherein the dispensing is performed with a liquid dispensing system (p. 3, lines 5-9).

Regarding claim 10, Mir discloses systems and methods for dispensing a dispense volume into a plurality of wells of a multi-well device (Abstract; which reads upon the instantly claimed, “[a] dispensing system”).  Mir teaches a system, comprising: a) a microfluidic device; and b) a microscope component comprising a microscope and computer software and a computer processor (p. 2, lines 23-25; which reads upon “a processor”).  Mir teaches systems and methods for dispensing a dispense volume into a plurality of wells of a multi-well device (Abstract; which reads upon the instantly claimed, “[a] fluid ejection device”).  Mir teaches a fluid movement component (10) which contains a plurality of fluidic channels (40) (p. 13, lines 5-7; where the fluid movement component correlates to the claimed “at least one die” and the plurality of fluidic channels correlate to the claimed “at least one nozzle”).  Mir further teaches a multi-well testing device (30), which may be WAFERGEN' s 5184-nanowell chip (p. 13, lines 8-9; which reads upon “a nanowell plate comprising at least one nanowell; wherein the at least one nozzle is to dispense into the at least one nanowell a fluid”).

Regarding claim 11, Mir teaches image analysis software generates instructions, for said liquid dispensing system, to dispense a dispense volume into each of said first list of wells (p. 40, claim 18).

Regarding claim 12, Mir teaches the total number of wells (e.g., nanowells) on the multi-well device may vary depending on the particular application in which the subject chips are to be employed. The density of the wells on the chip surface may vary depending on the particular application. The density of wells, and the size and volume of wells, may vary depending on the desired application and such factors as, for example, the species of the organism for which the methods of this disclosure are to be employed (p. 22, lines 28-33).

Regarding claim 13, Mir teaches a fluid movement component (10) which contains a plurality of fluidic channels (40) (p. 13, lines 5-7; Figures 15 and 16; where the fluid movement component correlates to the claimed “a plurality of die” and the plurality of fluidic channels correlate to the claimed “a nozzle”).  Mir further teaches dispensing a dispense volume of a cell suspension into each of a plurality of wells in a multi-well device, wherein the cell suspension comprises cells present in the cell suspension at a concentration such that, on average, X cell(s) (e.g., 0.1 to 100 cells) is/are present in the dispense volume (p. 3, lines 5-8).

Regarding claim 14, Mir teaches a multi-well testing device (30), which may be WAFERGEN' s 5184-nanowell chip (p. 13, lines 8-9).  Mir further teaches dispensing a dispense volume of a cell suspension into each of a plurality of wells in a multi-well device, wherein the cell suspension comprises cells present in the cell suspension at a concentration such that, on average, X cell(s) (e.g., 0.1 to 100 cells) is/are present in the dispense volume (p. 3, lines 5-8).

Regarding claim 15, Mir teaches systems and methods for dispensing a dispense volume into a plurality of wells of a multi-well device, where, on average, a pre-determined number of cells (e.g., 1-20) are present in the dispense volume (p. 2, lines 3-6).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
3 September 2022